          IN THE UNITED STATES DISTRICT COURT
              FOR THE DISTRICT OF MONTANA
                  GREAT FALLS DIVISION
NEW YORK MARINE AND
GENERAL INSURANCE
COMPANY,                             CV-14-83-BMM
                                     CV-19-34-BMM
               Plaintiff,
vs.
                                        ORDER
JUNKERMIER, CLARK,
CAMPANELLA, STEVENS, P.C.,
DRAGGIN’ Y CATTLE COMPANY
INC., and ROGER and CARRIE
PETERS, individuals,

              Defendants.


DRAGGIN’ Y CATTLE COMPANY,
INC., and ROGER and CARRIE
PETERS, individuals,

              Plaintiffs,

vs.

JUNKERMIER, CLARK,
CAMPANELLA, STEVENS, P.C.,

              Defendant/Third-
              Party Plaintiff

vs.


                                 1
 NEW YORK MARINE AND
 GENERAL INSURANCE
 COMPANY,

                     Intervenor/Third-
                     Party Defendant.



                                 INTRODUCTION

      Plaintiff New York Marine and General Insurance Company (“NYM”) filed

a motion in limine on December 27, 2019, asking this Court to preclude defendants

from introducing any evidence regarding, or making any reference to, a statement

by an adjustor for NYM that defense costs reduced the available policy limits

under the NYM insurance policy. (Doc. 439.) Defendants JCCS and Draggin’ Y

Cattle Company, Inc. (“Draggin’ Y”), and Roger and Carrie Peters (“Peterses”),

individuals (collectively “Defendants”) oppose the motion. (Doc. 457.) The Court

originally informed the parties that it would conduct a hearing on all of NYM’s

motions in limine on February 7, 2020. That hearing was vacated to allow the

parties to attend a settlement conference set at the request of the parties for

February 7, 2020. The Court having reviewed the briefs filed by the parties has

determined that the motion can be decided without the benefit of a hearing.




                                           2
                                 BACKGROUND

      NYM defended JCCS against claims brought by Draggin’ Y and the Peterses

under a reservation of rights and the parties’ mutual understanding that insurance

policy provided a coverage limit of $2 million. Thomas Jambor, an adjustor for

NYM, sent a letter to JCCS’s personal counsel confirming that NYM would not

accept a settlement that called for payment of policy limits. (Doc. 159-1.) In

particular, Mr. Jambor stated that NYM “cannot agree to accept liability in excess

of its policy limits, which are eroded by defense expenses.” (Id.) This reference to

the erosion of policy limits by defense expenses related to a provision in the

declarations page of the insurance policy. NYM claims that it backed off from this

erosion by defense expenses in light of “the Montana-specific endorsement to the

policy that changed terms of the policy so that limits were not reduced by defense

costs.” (Doc. 440 at 2-3.)

                                   DISCUSSION

      The Court has allowed JCCS’s first-party bad faith claims against NYM to

proceed to trial. (Doc. 460.) Those claims include the allegation that NYM violated

Montana Code Annotated § 33-18-201(1), which prohibits insurance companies

from “misrepresent[ing] pertinent facts or insurance provisions relating to

coverages at issue.” Mr. Jambor’s statement likely proves central to that allegation.

                                          3
More importantly, Mr. Jambor’s statement, and the response of JCCS, lie at the

heart of this dispute. Mr. Jambor’s statement represents one issue for the jury to

consider as it sorts out the underlying dispute in the bad faith case of whether

NYM’s acted reasonably in adjusting the claim submitted by JCCS. Mr. Jambor’s

statement will be relevant to the jury’s consideration of this issue.

      Because the parties have previously attempted to construe this Court’s

statements about the facts of this case with legal conclusions, the Court feels it

necessary to state that Mr. Jambor’s statement hardly proves dispositive on the

issue. JCCS’s alleged response to Mr. Jambor’s e-mail statement also appears

relevant to this issue. JCCS cites to the deposition of Jerry Lehman of October 20,

2017, as evidence of the effect of Mr. Jambor’s letter on JCCS. Mr. Lehman

testifies in response to a question by Tim Strauch, counsel for Draggin’ Y and the

Peteres, his understanding of Mr. Jambor’s e-mail statement:

      Q: What did that mean to you?

       A: Okay. So this is putting me on notice that all of the expenses that we had
spent to date to defend the claim are starting to erode that $2 million worth of
coverage that I had.

       Q: Did you have any reason to believe that that information was not true at
that time?

      A: No, I did not.


                                           4
(Doc. 375-30 at 55.)

      An e-mail exchange between Tom Marra, personal counsel for JCCS, and Don

Harris, co-counsel with Mr. Strauch, regarding their understanding of Mr. Jambor’s

e-mail statement will provide the jury with further context:

      In Kirk’s last email in which he sent us additional correspondence, there is a
      November 11th from the Insurer that states that policy limits are being eroded
      by defense costs. You will recall that the Insurer initially took this position at
      the settlement conference until we produced the endorsement that says
      otherwise.


(Doc. 399 at 2.) Mr. Strauch was copied on the e-mail exchange. A few weeks

earlier, on November 13, 2014, JCCS and Draggin’ Y and the Peterses had entered

the stipulated judgment. Patrick HagEstad continued to represent JCCS in its defense

of a claim filed by its former client, Draggin’ Y and the Peterses, until September

29, 2015.

      The settlement conference at issue took place on November 12, 2014, a day

after Mr. Jambor’s letter. The e-mail exchange took place on December 10, 2014.

The email exchange appears to indicate that all participants agreed that Mr. Jambor

had backed off from his initially erroneous position at the settlement conference one

day later. The jury ultimately will decide this question. The jury also will decide




                                          5
whether JCCS entered into the stipulated judgment due, in part, to the statement in

Mr. Jambor’s letter.

      In resolving this dispute, the jury will have to consider the response of JCCS’s

personal counsel, Mr. Marra, to the e-mail exchange:

      Don:

      Good point and not a problem.

      Thanks,

      Tom

Id. Mr. Marra’s response appears to echo, in part, his agreement that Mr. Harris,

counsel for Draggin’ Y and the Peterses, could get him a draft of a brief the next

day. Mr. Harris apparently sought to use Mr. Jambor’s letter, with its mistaken view

on defense costs eroding policy limits now apparently withdrawn by NYM, as

support in a brief that NYM “was misrepresenting its policy.” Id. The dates of the

email exchange, December 10, 2014, and its discussion of briefs, leads the Court to

conclude that Mr. Harris intended to use this information as ammunition at the

original reasonableness hearing conducted by Judge Huss on December 15, 2014

(Doc. 5 at 13)—one day after the email exchange. All of these facts will provide

context for the jury to use in resolving the bad faith claims. Mr. Marra will have a

chance at trial to explain fully to the jury his response to the e-mail exchange.

                                          6
      The Court declines to allow any party—whether it be NYM in seeking to

exclude Mr. Jambor’s letter or Defendants seeking to hide behind claims of attorney-

client privilege—to pick and choose which evidence the jury will get to consider in

evaluating the breach of contract and bad faith claims at issue. The Court similarly

declines to allow the parties to seize upon factual statements in the Court’s orders as

legal conclusions that the opposing party should be estopped from challenging with

contradictory evidence at trial. The e-mail exchange and its significance appear to

represent more pieces of the puzzle that the jury must solve in order to determine

whether NYM acted unreasonably in adjusting the claim submitted by JCCS. The

jury will have to grapple with this information, along with Mr. Jambor’s letter, as it

resolves JCCS’s bad faith action against NYM.

                                      ORDER

      Accordingly, IT IS ORDERED that this NYM’s motion in limine (Doc.

439) regarding evidence that its adjustor informed JCCS that its policy limits

would be reduced by defense costs is DENIED.




                                          7
DATED this 3rd day of February 2020.




                                       8
